Citation Nr: 0914716	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level 
II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, in Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Thus, VA's duty to notify in this case has been 
satisfied via the August 2006, October 2006, and April 2007 
letters which notified the Veteran of the criteria to 
establish service connection for his bilateral hearing loss. 
 Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007).  Moreover, since VA's notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

In response to the April 2007 letter, the Veteran notified 
the RO in an NA Form 13055 dated May 2007 that he did not 
receive treatment for hearing loss while in service and that 
his post-service treatment records were at the Dayton, Ohio 
VA Medical Center.  The Veteran's VA medical treatment 
records were subsequently obtained from that facility.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also 
afforded a VA examination in August 2007.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings. 
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
However, when an appeal is based on the assignment of an 
initial rating for a disability, following an initial award 
of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.

In the present case, service connection for bilateral hearing 
loss was granted by an August 2007 rating decision and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100, 
effective August 9, 2006.  The Veteran asserts that his 
hearing is more severe than indicated by the assigned 
evaluation and therefore a compensable evaluation is 
warranted.
Evaluations of defective hearing range from noncompensable to 
100 percent compensable based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability resulting from service-
connected hearing loss, the Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
Level I hearing impairment to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2008).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(a), (b).  

Initially, while VA treatment records contain a June 2006 
audiological examination, the Board cannot use this 
examination to rate the severity of the Veteran's hearing 
loss because it failed to provide puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz in both the right and left 
ears.  38 C.F.R. § 4.85(a).  

The remaining audiological evaluation of record, conducted 
during the August 2007 VA examination, does meet the 
requirements of 38 C.F.R. § 3.385(a).  During this 
examination, puretone thresholds were 50, 65, 65, and 65 
decibels in the right ear and 55, 65, 60, and 60 decibels in 
the left ear at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone thresholds were 61.25 
decibels in the right ear and 60 decibels in the left ear.  
Speech recognition ability was 94 percent in both the right 
and left ears.  


Applying these results to 38 C.F.R. § 4.85, Table VI, shows 
that the Veteran had a numeric designation of II in both his 
right and left ears at the time of the VA examination.  

In this case, the Veteran's left ear hearing acuity satisfies 
the regulatory requirements of 38 C.F.R. § 4.86(a) for a 
pattern of exceptional hearing impairment, as puretone 
threshold of 55 decibals or greater in each of the specified 
frequencies were documented.  Applying the audiological 
results for the left ear to 38 C.F.R. § 4.85, Table VIA, 
shows that the Veteran had a numeric designation of IV in his 
left ear at the time of the VA examination.  Therefore, with 
respect to the left ear, the result from Table VIA is more 
favorable to the Veteran than that from Table VI.

Affording the Veteran the benefit of the most severe hearing 
acuity level for the appeal period, and thus applying a 
numeric designation of II for the right ear and a numeric 
designation of IV for the left ear to Table VII results in a 
0 percent evaluation for hearing impairment.  38 C.F.R. 
§ 4.85(h).  This is true throughout the pendency of the 
Veteran's appeal.  Fenderson, 12 Vet. App at 126. 

Although the Veteran asserts that his hearing loss has 
continued to worsen, and therefore warrants compensation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992); see Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (finding the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).  

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).   

The Board acknowledges the Veteran's claims that the 
"[c]umulative effect of [his] bilateral hearing loss on 
activities of daily living is far more significant than 0 
[percent]," and that "[he] cannot hear people speaking."  
However, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render inadequate the rating assigned for his bilateral 
hearing loss.  Thus, when comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are congruent with the 
disability picture represented by the assigned rating, as 
they reasonably describe his disability level and 
symptomatology for the rating period in question.  Therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Thus, based on the evidence of record, the Board finds that 
no part of the Veteran's disability picture, based on the 
evidence of record with respect to his bilateral hearing 
loss, can be characterized as an exceptional case, so as to 
render the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met with respect to the Veteran's bilateral hearing 
loss, and consequently, the Board finds that he is not 
entitled to referral for an extraschedular rating for that 
disorder.  Thun, 22 Vet. App. at 115.

As the objective medical evidence of record does not reflect 
objective clinical results meriting a compensable evaluation 
for bilateral hearing loss, the preponderance of the evidence 
is against the Veteran's claim.  Accordingly, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


